Citation Nr: 1122106	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-10 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for defective vision.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from November 1972 to March 1977 and from July 1977 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2006, a statement of the case was issued in March 2007, and a substantive appeal was received in April 2007.

The Board observes that the September 2006 notice of disagreement included the issue of entitlement to an increased rating for headaches.  However, the Veteran submitted a statement in March 2007, in which he stated that he was withdrawing his claim for entitlement to an increased rating for headaches.  Therefore, the Board finds that the Veteran's March 2007 statement constituted a withdrawal of his claim pertaining to headaches.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2010).  Also, the Board notes that in May 2007 the Veteran filed a claim for entitlement to an increased rating for headaches.  This claim was adjudicated in a January 2010 RO decision.  The Board notes that the Veteran has not submitted a notice of disagreement with regard to this decision.

In addition, the Board observes that a May 2005 rating decision denied service connection for right and left knee disability.  A notice of disagreement was received in September 2005, a statement of the case was issued in November 2005, and a substantive appeal was received in June 2007.  Subsequently, a December 2008 RO rating decision granted entitlement to service connection for right and left knee disability.  Thus, those issues are not currently in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Although the Veteran requested RO hearings, he cancelled his scheduled RO hearings in January 2008 and August 2009.  In addition, the Veteran also cancelled his scheduled April 2011 Board hearing in March 2011.


FINDING OF FACT

In a March 2011 written communication, the Veteran withdrew his appeal for entitlement to service connection for defective vision.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met for entitlement to service connection for defective vision, and the Board does not have appellate jurisdiction.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeal

In a March 2011 written communication, the Veteran withdrew his appeal for entitlement to service connection for defective vision, including as secondary to the service-connected laceration above the left eye.  Specifically, the Veteran stated that he was responding to the February 2011 supplemental statement of the case, and was respectfully withdrawing his appeal.  Although the Veteran's representative had indicated that per a telephone conversation with the Veteran that the Veteran wished to have his case forwarded to the Board for review, the Board views the Veteran's signed written statement as the most accurate indication of his wishes with regard to his appeal.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Accordingly, the issue of entitlement to service connection for defective vision is dismissed.  38 U.S.C.A. § 7105(b), (d); 38 C.F.R. § 20.204.



ORDER

The issue of entitlement to service connection for defective vision is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


